United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, MOUNT HOOD
DELIVERY DISTRIBUTION CENTER,
Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Judith L. Sala, for the appellant
Office of Solicitor, for the Director

Docket No. 08-1612
Issued: January 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 19, 2008 appellant filed a timely appeal from the August 6, 2007 decision of the
Office of Workers’ Compensation Programs and the April 3, 2008 decision of an Office hearing
representative denying his claim for a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant is entitled to a schedule award for a loss of equilibrium
caused by his November 9, 2006 employment-related injury.
FACTUAL HISTORY
On November 24, 2006 appellant, then a 58-year-old building equipment mechanic, filed
a traumatic injury claim (Form CA-1) alleging that while at work on November 9, 2006 he was
hit by a black pipe air line causing him to fall off a six-foot-high platform onto a concrete floor.
The accident was witnessed by several of appellant’s coworkers, who stated that he experienced

a brief period of unconsciousness. Appellant was taken by ambulance to the hospital where he
was admitted overnight. On November 10, 2006 he was diagnosed with a closed head injury and
facial contusions. Appellant’s medical records also noted a history of hypertension, posttraumatic stress disorder and a left frontal cavernoma. He was returned to light duty on
December 4, 2006. Appellant was advised to avoid strenuous activity, heavy lifting and
climbing for at least two months.
In a February 15, 2007 decision, the Office accepted appellant’s claim for a head
contusion with brief loss of consciousness.
Appellant was subsequently treated for complaints of dizziness and vertigo. After several
magnetic resonance imaging (MRI) scans ruling out a change in appellant’s preexisting
cavernoma, he was referred to an ears, nose and throat physician. An April 25, 2007 audiogram
revealed high frequency sensorineural hearing loss but with good bilateral speech discrimination.
On June 8, 2007 appellant underwent an electronystagmography (ENG). Findings indicated
canalithiasis in the posterior semicircular canal of appellant’s left inner ear vestibular system,
resulting in a diagnosis of left benign paroxysmal positional vertigo. On August 15, 2007
Dr. James D. Smith, a Board-certified otolaryngologist, diagnosed positional vertigo secondary
to a traumatic injury based on the onset of vertigo shortly after appellant’s loss of consciousness.
He distinguished positional vertigo from the classical benign paroxysmal position vertigo, stating
that the former was hard to treat and slow to recover. Dr. Smith further stated that positional
vertigo secondary to a traumatic injury may never completely clear.
On July 23, 2007 appellant filed a claim for a schedule award. In a July 25, 2007 letter,
the Office informed appellant that he was not entitled to a schedule award under the Federal
Employees’ Compensation Act for a head injury.1 On July 28, 2007 appellant advised that he
was claiming a schedule award for the loss of equilibrium due to inner ear damage.
In a decision dated August 6, 2007, the Office denied appellant a schedule award for his
head injury. Appellant requested an oral hearing on August 16, 2007.
At the January 23, 2008 oral hearing, appellant testified that his hearing was “fairly
good.” He advised that his vertigo has negatively impacted his daily activities, including
showering and working on his barn, and reduced his ability to perform normal work duties.
In an April 3, 2008 decision, the hearing representative affirmed the August 6, 2007
denial of appellant’s claim for a schedule award finding that loss of equilibrium was not a
compensable impairment under the scheduled provisions of the Act.

1

5 U.S.C. § 8107.

2

LEGAL PRECEDENT
The schedule award provision of the Act2 and its implementing regulation3 sets the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. A schedule award is not
payable for the loss or loss of use, of a member or function of the body not specifically listed in
the Act and regulation.4 The Act’s list of scheduled members includes the eye, arm, hand,
fingers, leg, foot and toes.5 The Act also specifically provides for compensation for loss of
hearing and loss of vision.6 Section 8107(c)(22) of the Act vests the Secretary of Labor with the
authority to expand the list of scheduled members to include “any other important external or
internal organ of the body.…”7 In accordance with the authority granted under section
8107(c)(22), the Secretary added the breast, kidney, larynx, lung, penis, testicle, ovary, uterus
and tongue to the list of scheduled members.8 The members and functions listed in the schedule
award provision and the regulation do not include impairments of the back, brain, or the body as
a whole.9
ANALYSIS
The issue is whether appellant is entitled to a schedule award for his loss of equilibrium
resulting from his accepted injury. The Board finds that appellant has not sustained permanent
impairment to a scheduled member and is not entitled to a schedule award.
In order to be eligible for a schedule award, appellant must show that his work injury
caused an impairment of a schedule award member enumerated in the Act. In an April 15, 2007
medical report, Dr. Smith diagnosed appellant with positional vertigo secondary to a traumatic
injury. Appellant testified at the oral hearing that his loss of equilibrium impacted his ability to
perform his normal work and daily life activities. However, a loss of equilibrium is not specified
in the Act or the implementing regulation as a compensable scheduled member. The Board has
consistently denied schedule awards for a loss of equilibrium because it is not listed in the
scheduled provision of the Act or regulations.10 The terms of the Act are specific as to the
method and amounts payable under a schedule award. Neither the Office nor the Board has the
2

Id.

3

20 C.F.R. § 10.404.

4

James E. Jenkins, 39 ECAB 860 (1988).

5

5 U.S.C. § 8107(c).

6

Id.

7

5 U.S.C. § 8107(c)(22).

8

20 C.F.R. § 10.404(a).

9

See 5 U.S.C. § 8101(19); John Litwinka, 41 ECAB 956 (1990).

10

See Richard F. Miebach, 31 ECAB 1474 (1980); Lawrence H. Degroat, 30 ECAB 795 (1980); Thomas E.
Montgomery, 28 ECAB 294 (1977); Leo F. Julien, 22 ECAB 215 (1971).

3

authority to make an award of benefits under any terms other than those specified in the statute
and implementing federal regulations.11
CONCLUSION
Appellant is not entitled to a schedule award because loss of equilibrium is not
enumerated under the schedule award provisions of the Act.
ORDER
IT IS HEREBY ORDERED THAT the April 3, 2008 and August 6, 2007 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: January 7, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See Denise L. Crouch, 57 ECAB 161 (2005); Harry D. Butler, 43 ECAB 859 (1992).

4

